Mr. Justice MacLeary
delivered the opinion of the court.
This is an application for certiorari, to be directed to the Judge of the Second Section of the District .Court of San Juan. Complaint is made that the said judge made the following ruling upon a motion presented to him in a case pending in the said court: • •
“This action was prosecuted before the District Court of Arecibo about two years ago. On behalf of. the defendant and before that court a demurrer was presented alleging want of a cause of action, on the ground of prescription, and the same was dismissed by the court.
*39“Now, tlie action Raving been brought before this court, the same demurrer is interposed.
" The plaintiff denies the right of this court to consider a demurrer that has been passed upon once by the District Court of Arecibo, but there are in this ease very special circumstances. When that honorable court rendered its opinion early in 1909, an interpretation of the law was followed which was then generally accepted, but later on the Honorable Supreme Court of Porto Rico, by its decisions in the eases of Armsterdam v. Puente, and Gual v. Bonafoux, determined the question differently.
“Necessarily this demurrer alleging prescription goes to the very merits of the case and must be carefully considered in view of the two decisions of the Honorable Supreme Court of Porto Rico already mentioned.
‘ ‘ Therefore, as a matter of justice, the defendant must be allowed to interpose the demurrer alleging.want of a cause of action on the ground of prescription, and the motion requesting that the demurrer be overruled without consideration is dismissed without special costs.”
This is not such a resolution as will support an application for certiorari. It is not every error in procedure which may be committed by an inferior court that would warrant this court in issuing this writ. (Sanjurjo v. Domínguez, decided October 11, 1909; the Fajardo Development Co. v. District Court of Ponce, decided May 6, 1909; Martínez v. Soto Nussa, decided June 29, 1908.) The remedy in the present case, if an error has been committed, is to reserve the point and proceed with the trial of the case, and, after judgment is rendered, should it be adverse to the applicant, an appeal can be taken and the whole matter then revised by this court. This is so obvious on reading the record that it is unnecessary to make a rule to show cause or to -issue a preliminary writ.
The application should, therefore, be dismissed without further proceedings.

Application dismissed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.